DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, line 3, the limitation of “the plurality of sidewalls” lacks prior antecedent basis. 
For claims 1 & 10 together, claim 1 appears to claim the bottom panel being removable and the lifting tubes arranged at the bottom ends of at least two sidewalls/panels. However, claim 10 calls for the bottom panel having the lifting tubes therein. Thus, the unclearness here is how can the lifting tubes be arranged at the bottom ends of the sidewalls/panels but integrated in the removable bottom panel? In another word, claim 1 seems to indicate the tubes being on the bottom ends of the sidewalls/panels so if these tubes are to be in the bottom panel as called for in claim 10, then how can the tubes be at the bottom ends of the sidewalls/panels?

For claim 15, the limitation of “the plastic” lacks prior antecedent basis.
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	For claims 7-9, the limitation of “the upward angle” was only functionally claimed in claim 6, to which these claims depend on. Thus, further claiming or defining the angle does not further limit the subject matter of claim 6, since the angle is not being positively claimed. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,10,11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu (CN 106718220 A).
 	For claim 1, Liu discloses a tree box for growing and transporting a tree, the tree box comprising: a plurality of side panels (1) configured to be fastened together to define an interior space for supporting a root ball of the tree therein, the plurality of sidewalls having bottom ends (ends of the panels that connect to ref. 2); a removable bottom panel (21,22) configured to be removably fastened to the bottom ends of the side panels (removable by means of ref. 26; see figs. 6-7), whereas the bottom panel is removable prior to replanting the tree (functional recitation to which the bottom panel of Liu can performed the intended function if the user wishes to remove the panel, for the panel is removable); and forklift compatible lifting tubes (fig. 6, the member where ref. 
	For claim 2, Liu discloses the tree box of claim 1, and further discloses wherein the plurality of side panels comprises four side panels (fig. 7).  
	For claim 10, Liu discloses the tree box of claim 1, and further discloses wherein the bottom panel comprises the at least two forklift compatible lifting tubes (fig. 6, the member where ref. 24 is pointing at that create hole 25) therein.  
	For claim 11, Liu discloses the tree box of claim 10, and further discloses wherein the forklift compatible lifting tubes are configured to receive lifting straps for lifting the tree box with a forklift (functional recitation to which the lifting tubes can performed the intended function of configured to receive straps).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Cox et al. (US 7658157 B2).
 	For claim 3, Liu teaches the tree box of claim 1, but is silent about wherein the plurality of side panels have a tapered shape such that a width of the tree box is greater at a top than at a bottom.  
 	Cox et al. teach a tree box (60) comprising plurality of side panels have a tapered shape such that a width of the tree box is greater at a top than at a bottom (see also col. 4, lines 3-10, Cox et al. discuss wooden box with frame). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of side panels of Liu be a tapered shape such that a width of the tree box is greater at a top than at a bottom as taught by Cox et al. in order to better direct water to the bottom where the roots are located and to provide easier pull out of the plant when transplanting. 
	For claim 4, Liu teaches the tree box of claim 1, but is silent about wherein the plurality of side panels include a tapered sidewall.  

 	For claim 5, Liu as modified by Cox et al. teaches the tree box of claim 4, but is silent about wherein the tapered sidewall has an angle in a range from 5 degrees to 45 degrees, or in a range from 10 degrees to 20 degrees, or in a range from 13 degrees to 17 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tapered sidewall of Liu as modified by Cox et al. be with an angle in a range from 5 degrees to 45 degrees, or in a range from 10 degrees to 20 degrees, or in a range from 13 degrees to 17 degrees, since it has been held that where routine testing and general experimental conditions are present (depending on how fast of water flow the user wishes to have the water flow downward due to the tapered shape), discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  	
	For claim 6, Liu as modified by Cox et al. teaches the tree box of claim 4, but is silent about wherein the tree box is configured such that the tapered sidewall can be temporarily placed on a horizontal surface while supporting the tree in an upward angle with respect to the horizontal surface (fig. 4 of Cox et al. since they are relied on for the tapered sidewall concept).  

	For claim 8, Liu as modified by Cox et al. teaches the tree box of claim 7, but is silent about wherein the upward angle is in a range from 10 degrees to 25 degrees.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upward angle of Liu as modified by Cox et al. be in a range from 10 degrees to 25 degrees, since it has been held that where routine testing and general experimental conditions are present (depending on the degree of upward support the user wishes to support the tree), discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that this limitation is not being positively claimed as stated in the above 112(d) rejection.
	For claim 9, Liu as modified by Cox et al. teaches the tree box of claim 8, but is silent about wherein the upward angle is 15 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Bonahoom (US 20060230677 A1).
 	For claim 12, Liu teaches the tree box of claim 1, but is silent about wherein at least some of the side panels include horizontal banding notches formed into an exterior side.  
	Bonahoom teaches a tree box comprising side panels (20) with at least some of the side panels include horizontal banding notches (36) formed into an exterior side.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include horizontal banding notches as taught by Bonahoom in at least some of the side panels of Liu in order to further secure the panels together (para. 0035 of Bonahoom).
	For claim 13, Liu as modified by Bonahoom teaches the tree box of claim 12, and further teaches wherein the horizontal banding notches are formed at corners of the tree box (note that Bonahoom teaches these notches are to be extend from one end to the other end of each panel, thus, as combined to Liu, the notches would be formed at corners when the box is assembled; note also that the examiner is not relying on ref. 12 of Bonahoom at the corners).  

	In addition to the above, Bonahoom stated that there is a horizontal support band (22) wrapped horizontally around the tree box and supported in place by the horizontal banding notches (as shown in fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include horizontal banding support band as taught by Bonahoom wrapped horizontally around the tree box and supported in place by the horizontal banding notches of Liu as modified by Bonahoom in order to further secure the panels together (para. 0035 of Bonahoom).
Claims 15,16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Loosen (US 5953858 A, as cited on form PTO-1449).
 	For claim 15, Liu teaches the tree box of claim 1, but is silent about wherein the plastic is high density polyethylene.  
	Loosen teaches a tree box made out of high density polyethylene (col. 3, lines 4-19). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tree box of Liu be made out of high density polyethylene as taught by Loosen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (high density polyethylene is known to have high impact strength, thus, would be useful in application such as big ball tree transplanting) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  

	Loosen teaches a tree box comprising a bottom panel made out of high density polyethylene (col. 3, lines 4-19). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bottom panel of Liu be made out of high density polyethylene as taught by Loosen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (high density polyethylene is known to have high impact strength, thus, would be useful in application such as big ball tree transplanting) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  
	For claims 19-20, Liu teaches the tree box of claim 1, but is silent about wherein the side panels are formed of plastic such as high density polyethylene.  
	Loosen teaches a tree box comprising side panels made out of high density polyethylene (col. 3, lines 4-19). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the side panels of Liu be made out of high density polyethylene as taught by Loosen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (high density polyethylene is known to have high impact strength, thus, would be useful in application such as big ball tree transplanting) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Burmann (US 9655307 B2).
For claim 17, Liu teaches the tree box of claim 2, but is silent about wherein the bottom panel is formed of wood.  
	Burmann teaches a tree box comprising a bottom panel is formed of wood (col. 5, lines 29-40, the whole box is wood, thus, includes the bottom panel).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bottom panel of Liu be made out of wood as taught by Burmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (wood is known to be an environmental friendly material which would be beneficial in the transplanting container) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Cho (KR 20110087721 A).
 	For claim 18, Liu teaches the tree box of claim 2, but is silent about wherein an interior surface of the bottom panel is lined with air root pruning fabric.  
Cho teaches a flowerpot wherein an interior surface of a bottom panel (40) is lined with air root pruning fabric (41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an air root pruning fabric as taught by Cho on the interior surface of the bottom panel of Liu in order to not only provide irrigation but also to allow air root pruning due to the porosity of the fabric. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643